             Case 18-12012-LSS   Doc 222-2    Filed 10/23/18      Page 1 of 3



               IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE DISTRICT OF DELAWARE


In re                                        Chapter 11

OPEN ROAD FILMS, LLC, et al.,                Case Nos. 18-12012 (LSS), et seq.
                                             (Jointly Administered)
                   Debtors.                  Re: Docket No(s). _______



     ORDER COMPELLING ASSUMPTION OR REJECTION OF
 EXECUTORY CONTRACTS WITH REDROVER CO. LTD., GRANTING
   ADEQUATE PROTECTION, AND GRANTING RELATED RELIEF

        UPON CONSIDERATION OF the Motion For Entry Of An Order

Compelling Assumption Or Rejection Of Executory Contracts, Adequate

Protection, And Related Relief (the “Motion”) filed by Redrover Co. Ltd.

(“Movant”), and any responses thereto; the Court finding that (i) the Court has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; (ii) venue is

proper in this district pursuant to 28 U.S.C. § 1409; (iii) this is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2); and (iv) notice of the Motion was sufficient

under the circumstances; it is HEREBY ORDERED as follows:

        1.    The Motion is GRANTED. All capitalized terms not otherwise

defined herein shall have the respective meanings set forth in the Motion.

        2.    Each of the Agreements (as defined in the Motion) shall be deemed

rejected by the Debtor automatically and without further order of the Court unless,

within 28 days after entry of this order, the Debtor files a motion to assume them
            Case 18-12012-LSS    Doc 222-2    Filed 10/23/18   Page 2 of 3



and tenders in cash to Movant at the time of the filing the full amount owed to

Movant at that time.

      3.     Effective at the same time as the rejection of the Agreements in

connection with any of the Films, any other executory contract(s) between the

Debtor and third parties regarding that/those respective Film(s) shall also be

rejected.

      4.     The Debtor shall turn over to Movant any remaining deposits or

escrows relating to P&A expenses under any of the Agreements, including but not

limited to the Spark Escrow Account.

      5.     Notwithstanding this Court’s Final Order, Pursuant to Sections 105(a),

361, 362, 363(c), 503(b), and 507(b) of the Bankruptcy Code, (I) Authorizing

Debtors to Use Cash Collateral, (II) Granting Adequate Protection and (III)

Granting Related Relief (Docket No. 135) (the “Cash Collateral Order”), the

Debtors are hereby prohibited from using any revenues received on account of the

Agreements except as set forth in the Agreements.

      6.     The Cash Collateral Order are the automatic stay are hereby modified

to effectuate the terms of this order. This Court shall retain jurisdiction over any

and all matters arising from or related to the interpretation and/or enforcement of




                                        -2-
              Case 18-12012-LSS   Doc 222-2   Filed 10/23/18   Page 3 of 3



this order.


Dated:_____________, 2018
      Wilmington, Delaware        HON. LAURIE SELBER SILVERSTEIN
                                  UNITED STATES BANKRUPTCY JUDGE




                                        -3-
